Opinion on Petition to Rehear
McAMIS, P. J.
Defendant has filed a petition to rehear renewing his insistence (1) that plaintiff was grossly negligent in first bringing his suit in the Federal Court and (2) that he advisedly and deliberately chose that forum.
*548These questions were raised on the hearing and were duly considered in our original opinion. To again state our conclusions with respect to these two questions in another opinion would not he profitable. Suffice it to say, out of deference to counsel, we have re-examined the questions raised and find that we must adhere to our original findings and conclusions.
The petition is, accordingly, denied.
Cooper and Parrott, JJ., concur.